 DELTA DRILLING COMPANYDeltaDrillingCompanyandLocal826, Interna-tionalUnion of OperatingEngineers,AFL-CIO.Case 16-CA-3040February 2, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn November 15, 1967, Trial Examiner CharlesW. Schneider issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, theRespondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,with the following modifications.As noted by the Trial Examiner, the electionwhich resulted in the certification of the Union wasconducted pursuant to an Agreement for ConsentElection. This Agreement provided,inter alia,thatthe Regional Director's rulings and determinationson all matters pertaining to the election, includingthe question whether a hearing shall be held withrespect to objections and challenges, shall be finaland binding. "Where a consent agreement contain-ing such a provision is entered into, the proceduraland substantive determinations thereafter made bytheRegionalDirector can be successfully chal-lenged only upon a showing that they are arbitraryor capricious or not in conformity with NationalLabor Relations Board policies or the provisions ofthe Act."' No such showing has been made in thiscase. Accordingly, the certification of the Union isvalid and the Respondent's refusal to bargain vio-lates Section 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Delta Drilling Company,617Odessa, Texas, its, officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'N.L.R.B. V. Sumner Sand & Gravel Company,293 F.2d 754 (C.A.9); see also,e.g.,N.L.R.B. v. Parkhurst Manufacturing Company, Inc.,317 F.2d 513 (C A. 8), and cases cited thereinTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'CHARLES W. SCHNEIDER,Trial Examiner: On August2, 3, and 4, 1966, an election was conducted among em-ployees of Delta Drilling Company, Odessa, Texas,herein called Respondent, pursuant to an Agreement forConsent Election signed by Respondent and Local 826,InternationalUnion ofOperating Engineers,AFL-CIO,herein called the Union,and approvedby theRegionalDirector for Region16 on July 25,1966.At that time,out of 40 votes cast,20 were in favor of the Union, 15were against the Union,and 5 were challenged.Pursuant to timely objections to conduct affecting theresults of the election filed by Respondent on August 9,1966,and a request for hearing thereon,an investigationwas conducted in accordance with Section 102.69 of theBoard's Rules and Regulations,Series 8, as amended. Asa result of such investigation,a Report on ChallengedBallots and Objections was issuedby theRegionalDirector on November7, 1966,wherein he sustainedchallenges to four ballots, concluded that the objectionsdid not raise substantial and material credibility issueswarranting hearing, overruled the objections, and cer-tified theUnion.On November 18, Respondent filedwith the Board exceptions to the Regional Director's Re-port on Challenged Ballots and Objections which theBoard,on December7, 1966,refused to consider. Fol-lowing the filing by the Respondent on December 13 and29, 1967,respectively,of a Motion for Reconsiderationand an Argument in support thereof, the RegionalDirector conducted a further investigation of the Re-spondent's objections.Thereafter on April 14,1967, theRegional Director issued a Supplemental Report on Ob-jections and Certificate of Representative in substancereaffirming his prior rulings.THE COMPLAINT CASEOn July 3, 1967, the Union filed the unfair labor prac-tice charge involved in the instant case in which it allegedthat since on or about May 8, 1967, the Respondentrefused and continues to refuse to bargain with theUnion.On August 18, 1967, the General Counsel, by the Re-gional Director of Region 16, issued a complaint allegingthat commencing on or about June 28, 1967, Respondenthad committed unfair labor practices in violation of Sec-tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act byrefusing to bargain with the Union upon request. In duecourse Respondent filed its answer to the complaint in'Officialnotice is taken of the representation proceeding, Case16-RC-4335. See Section 9(b) of the National Labor Relations Act, asamended.169 NLRB No. 93 618DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich certain allegations of the complaint were admittedand others denied.In its answer Respondent,inter alia,admittedthe fol-lowing allegations of the complaint: (1) the filing and ser-vice of the charge, (2) that Respondent is a corporationand an employer engaged in commerce within the mean-ing of Section 2(6) of the Act, (3) that the Union is a labororganization, (4) the appropriate unit, (5) the agreementfor consent election,(6) the overruling of the Respond-.ent's objections to the election and the certification oftheUnionas bargainingrepresentative, and (7) thatRespondent did refuse and has continued to refuse sinceon or about June 28, 1967, to bargain with the Union.Respondent denied the following allegations of the com-plaint:(1) that Respondent is an employer engaged incommerce within themeaningof Section 2(7) of the Act,(2) that on or about August 2, 3, and 4, 1966, a majorityof the employees in the above-mentioned unit designatedand selected the Union as their collective-bargainingrepresentative in a secret-ballot election, (3) that theUnion is the exclusive bargaining agent of the employeesin the above-mentioned unit,and. (4)that Respondentviolated Section 8(a)(1) of the Act. The Respondentfurther contends that the election was invalid for reasons,stated in its objections,that the Union is not the repre-sentative of the employees,and that it was denied dueprocess of law by the Regional Director who refusedRespondent's requestfor ahearing on the objections.Thereafter the General Counsel filed a Motion toStrike Portions of Respondent's Answer to Complaintand a Motion for Judgment on the Pleadings wherein hecontends that Respondent's answer fails to constitute avalid defense to the allegations of the complaint, and thatthe facts of official record with respect to Case16-RC-4335 and the admissions contained in Respond-ent's answer establish the violations contained in thecomplaint as a matter of law, and that therefore no hear-ing isnecessary.On September 13, 1967, I issued an Order to ShowCause on the Motion to Strike and for Judgment on thePleadings in which the parties were directed to showcause on or before September 29, 1967, as to whether ornot the motions should be granted.On September 26, 1967, Respondent filed a reply tothe Order to Show Cause. No other responses have beenreceived.RULING ON MOTION FOR JUDGMENT ON THE PLEADINGSThe Respondent opposes the General Counsel's mo-tions.Respondent contends that the certification of theUnion is invalid because Respondent was improperlydeprived of a hearing on its objections to the August 213,and 4, 1967, election which raised substantial and materi-al issues of fact that cannot be resolved without a hearing.The questions as to the validity of the election, themerit of Respondent's objections with respect to it, andwhether the Union should be certified, were raised byRespondent in its objections to conduct affecting the elec-tion, and in its exceptions to the Regional Director's Re-port on Challenged Ballots and Objections, and were de-cided by the Board in the representation proceeding. It isthus clear that Respondent seeks to relitigate these issueshere. This the Respondent may not do before the TrialExaminer.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a Trial Examiner in a complaintcase of issues which were or could have been litigated ina prior related representation proceeding.2 This policy isapplicable even though no formal hearing on objectionshas been provided by the Board. Such a hearing is not amatter of right unless substantial and material issues areraised;3 and that there are not such issues here has beeneffectively decided by the Board.The Trial Examiner has no authority to review theBoard's final disposition of the representation issues or toquestion its conclusions based on the existing record. TheRespondent is free, in exceptions to this Decision, torequest the Board to reconsider the determinations in therepresentation case, and, in the event of an unfavorablefinal order by the Board, Respondent may request reviewof those determinationsin anappropriate court of ap-peals.At this stage of the proceedings, however, absentnewly discovered, or previously unavailable evidence, orspecial circumstances, the Board's disposition of therepresentation matters is the law of the case and is bind-ing on the Trial Examiner. J. H.Filbert, Inc.,165 NLRB648.No newly discovered or previously unavailableevidence is offered by the Respondent, nor are specialcircumstances alleged.The refusal to bargain being conceded, there are no is-sueslitigable before a Trial Examiner, and therefore nomatter requiring hearing. Accordingly, the General Coun-sel'sMotion for Judgment on the Pleadings is granted.The General Counsel's Motion to strike portions of theanswer is denied. Since the Respondent's answer raisesno litigable issues, the allegations of the complaint, in-sofar as consistent with the findings herein, are deemedadmitted true and are so found. National Labor RelationsBoard Rules and Regulations,Series 8, as revised Janua-ry 1, 1965, Section 102.20. However, the averments ofthe answer may stand as pleadings which the Respondentmay press before the Board, or, in the event of adversedecision there, before the court if it so chooses. I herebymake the following further:FINDINGS1.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation with its office andplace of business at Odessa,Texas, where it is engaged incontract oil-well drilling.During the past 12 months,Respondent, in the course and conduct of its businessoperations,purchased and receivedmaterialsandproducts valued in excess of $50,000 directly from pointslocated outside the State of Texas, and during the same2Macomb Pottery Company v. N.L.R.B.,376 F.2d 450 (C.A. 7, 1967);Howard Johnson Company,164 NLRB 801;Metropolitan Life In-surance Company,163 NLRB 579. SeePittsburgh Plate Glass Companyv.N.L.R.B.,313 U.S. 146, 162 (1941); Section 102.67(f), 102.69(c), ofthe National LaborRelations Board Rules and Regulations,Series 8, asamended.7N.L.R.B. v. O.K. Van Storage, Inc.,127 NLRB 1537, enfd. 297 F.2d74 (C.A. 5, 1961). And seeN.L.R.B. v. Air Control Products of St.Peter-sburg, Inc.,335 F.2d 245,249 (C.A. 5, 1964): "If there is nothing to hear,then a hearing is a senseless and useless formality."N.L.R.B.v.BataShoe Co., Inc.,377 F.2d 821 (C.A. 4, 1967);N.L.R.B. v. Lawrence Typo-graphical Union No. 570(KansasColor Press),376 F.2d 643 (C.A. 10,1967). DELTA DRILLING COMPANYperiod sold and shipped products valued in excess of$50,000 directly to points outside the State of Texas.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act:.III.THE UNFAIR LABOR PRACTICESThe following employees constitute a unit appropriatefor purposes of collective bargaining within the meaningof Section 9(b) of the Act:All drilling crew employees operating out of Respond-ent'sWestern District office in Odessa, Texas, includingshop and yard employees and roughnecks, excluding allRespondent's operations in New Mexico and West Cen-tral Texas, and all office clerical employees, professionalemployees, drillers, guards, and supervisors as defined inthe Act.On August 2, 3, and 4, 1966, a majority of Respond-ent's employees in the appropriate unit designated andselectedtheUnion as their collective-bargainingrepresentative in a secret-ballot election conducted underthe supervision of the Regional Director for the purposesof collective bargaining with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment.Commencing on or about June 28, 1967, and at alltimes thereafter, Respondent refused and continues torefuse to bargain collectively with the Union as said col-lective-bargaining representative.By such action the Respondent has refused to bargaincollectively in violation of Section 8(a)(5) of the Act andhas interfered with, restrained, and coerced employees inviolation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, pursuant to Section 10(c) of theAct, I recommend that the Board issue the following:ORDERA. For purposesof determining the duration of thecertification,the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in goodfaithwith the Union as the recognizedbargaining representative in the appropriate unit.4B.Delta Drilling Company,Odessa, Texas, its of-ficers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectively with Local 826,International Union of Operating Engineers,AFL-CIO,as the exclusive bargaining representative of the em-ployees in the following appropriate unit:All drilling crew employees operating out of Respond-ent'sWestern District office in Odessa,Texas,includingshop and yard employees and roughnecks,excluding allRespondent's operations in New Mexico and West Cen-tral Texas,and all office clerical employees,professionalemployees,drillers,guards, and supervisors as defined inthe Act.(b) Interferingwiththe efforts of said Union tonegotiate for or represent employees as exclusive bar-gaining representative.6192.Takethe following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Upon request,bargain collectively with Local 826,International Union of Operating Engineers,AFL-CIO,as the exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hoursof work,and other terms and conditions of employment,and embody in a signed agreement any understandingreached.(b)Post at its Odessa,Texas, office, copies of the at-tached notice marked"Appendix."5Copies of saidnotice, on forms provided by the Regional Director forRegion 16,after being duly signed by an authorizedrepresentative of the Respondent,shall be posted by theRespondent immediately upon receipt thereof, and bemaintainedby it for60 consecutivedaysthereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable stepsshall be taken by the Respondent to ensure that saidnotices are not altered,defaced,or covered by any othermaterial.(c)Notify theRegional Director for Region 16, inwriting,within20 daysfrom receipt of this Recom-mended Order,whatsteps it has taken to complyherewith.64The purpose of this provision is to ensure that the employees in theappropriate unit will be accorded the statutorily prescribed services oftheir selected bargaining agent for the period provided by law SeeMar-Jac Poultry Company, Inc,136 NLRB 785,Commerce Co. d/bla LamarHotel,140 NLRB 226, 229, enfd 328 F.2d 600 (C A. 5, 1964),BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57 (C A.10,1965)5 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."6 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 16, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to bargain collectively withLocal 826, International Union of Operating En-gineers,AFL-CIO, as the exclusive bargainingrepresentative of all the following employees:All drilling crew employees operating out ofRespondent's Western District office in Odessa,Texas, including shop and yard employees androughnecks, excluding all Respondent's opera-tions in New Mexico and West Central Texas,and all office clerical employees, professionalemployees, and drillers, guards and supervisorsas defined in the Act. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any like or related manner inter-DatedByfere with, restrain, or coerce employees in the exer-(Representative)cise of their rights under the Act.WE WILL bargain collectively with the Union asexclusive bargaining representative of the employeesin the bargaining unit, and if an understanding isreached we will sign a contract with the Union.DELTA DRILLING COMPANY(Employer)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 8A24,Federal OfficeBuilding,819 Taylor Street, Fort Worth,Texas 76102, Telephone 334-2921.